UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4858


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

COREY JERMINE WHITNEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:08-cr-00108-FL-1)


Submitted:   July 23, 2010                  Decided:   August 17, 2010


Before MOTZ and    KING,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, J. Gaston B. Williams, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey Jermine Whitney pleaded guilty to a three-count

indictment     charging          him   with     drug     and   gun-related       offenses,

reserving     his    right       to    appeal      the    denial   of     his    motion   to

suppress.         On appeal, Whitney argues that the district court

erred   in    failing       to    exclude       evidence       obtained    from    Whitney

during a traffic stop and, for the following reasons, we affirm.



                                              I.

             On     appeal,        Whitney        contests      the     denial     of     his

suppression        motion.        We   review      the     district     court’s    factual

findings     for    clear    error      and     its    legal    conclusions       de    novo.

United States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004).

And,    “[b]ecause      the        district        court    denied      the     motion    to

suppress, we construe the evidence in the light most favorable

to the government.”          Id.

             The evidence in this case showed that, on September

14, 2007, Agent John Canady and Lieutenant Angela Bryan of the

Johnston     County,     North         Carolina,         Sheriff’s      Department       were

traveling in an unmarked vehicle on Highway 42 East between the

towns of Clayton and Wilson.                  Shortly after noon, Agent Canady

passed a black Cadillac Escalade driving the opposite direction;

when Agent Canady looked back at the Escalade in his side-view

mirror, he saw a dark spot where the license plate should be and

                                              2
could not tell if the vehicle had a proper license plate.                         Agent

Canady turned around his vehicle and, after several minutes,

caught up with the Escalade.              From that vantage point, Agent

Canady saw that the Escalade did, in fact, have a license plate.

Agent Canady called in the license plate and learned that it

belonged to a 2001 Lexus.           Agent Canady also observed that the

license plate was covered by a plastic cover.                        At that point,

Agent Canady activated his blue lights and siren and effected a

traffic stop of the Escalade.

           Agent Canady, who was in plainclothes, approached the

vehicle and asked the driver, Corey Jermine Whitney, for his

identification and vehicle registration.                 Whitney provided Agent

Canady with appropriate paperwork, showing that he had purchased

the   vehicle     in   August    2007   and   had      legally   transferred        the

license plate from his wife’s 2001 Lexus to the Escalade.                         Agent

Canady   took     Whitney’s     license   back    to    the   police    vehicle      to

check its validity and any outstanding warrants.                        Thereafter,

Agent    Canady     returned     Whitney’s       license      but,     as   was     his

practice, asked Whitney to step out of the vehicle so that he

could show Whitney the tinted license plate cover that Whitney

would need to remove when he returned home.

           While they were at the back of the Escalade, Agent

Canady asked if Whitney had any weapons on his person.                       Whitney

responded that he did not and consented to a search of his

                                          3
person.      Agent Canady felt a large bulge in both of Whitney’s

front pants pockets, and Whitney revealed that he was carrying

roughly $3000 in cash in his pockets.                          Agent Canady observed

that    Whitney     was   nervous       and   could      see    him    breathing     hard.

Agent Canady also noticed the veins in Whitney’s neck pulsating

slightly.     At that point, Lieutenant Bryan asked for consent to

search the Escalade.           Whitney refused consent and, thereafter,

the officers requested a canine unit be dispatched to the scene.

The canine unit arrived several minutes later; during a sweep of

the Escalade, the canine alerted on the driver’s and passenger’s

sides   of   the    vehicle.        A    search     of    those       areas    revealed   a

plastic bag containing crack cocaine and a clear plastic bag

containing marijuana in one compartment of the center console.

In another compartment in the center console, Agent Canady found

a   Rossi    .357   caliber       handgun     and   a     purple      Crown     Royal   bag

containing powder cocaine, marijuana, and a digital scale.

             Thereafter,      a     federal       grand    jury        in     the   Eastern

District of North Carolina indicted Whitney, charging him with

possession of a firearm after having been convicted of a crime

punishable by imprisonment for a term exceeding one year, in

violation of 18 U.S.C. §§ 922(g)(1) and 924 (2006); possession

with intent to distribute more than five grams of cocaine base

and cocaine, in violation of 21 U.S.C. § 841(a)(1) (2006); and



                                              4
possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c) (2006).

            Whitney     filed     a    motion     to     suppress     the      evidence

obtained during the traffic stop and, following an evidentiary

hearing,    a   magistrate      judge      issued      a    written       Report      and

Recommendation that recommended denying the motion to suppress.

In   reaching   this    recommendation,          the   magistrate         judge      first

concluded that the traffic stop ended when Agent Canady returned

Whitney’s license, even though he then asked Whitney to exit the

vehicle.     The magistrate judge further found that Whitney was

re-seized when the canine unit was called but, at that point,

Agent Canady had reasonable suspicion to seize Whitney because

of the $3000 in his pockets and his nervous demeanor.

            Whitney    filed    timely        objections     to     the     magistrate

judge’s    Report    and   Recommendation         and,     following       a    de   novo

review, the district court adopted the Report.                         Whitney then

entered into a conditional guilty plea pursuant to Federal Rule

of   Criminal       Procedure     11(a)(2),       pleading        guilty        to     the

indictment while reserving the right to appeal the denial of the

suppression     motion.     The       district    court    ultimately          sentenced

Whitney to 120 months' imprisonment, and Whitney noted a timely

appeal.




                                          5
                                            II.

             On     appeal,     Whitney      makes       two     separate        arguments.

First, Whitney contends that Agent Canady illegally prolonged

the   stop     by     returning       Whitney’s          identification          but     then

requesting     that    he   exit      the   vehicle       to    look   at   the     license

plate.   According to Whitney, at the time Agent Canady decided

to return Whitney’s license and registration, he did not possess

the requisite reasonable suspicion to prolong their encounter

and, because Whitney was told to exit the car, the encounter was

not consensual.           In the alternative, Whitney argues that, even

assuming he consented to exiting the car and the search of his

person, at the time Whitney refused consent to the search of his

vehicle, Agent Canady did not possess reasonable suspicion to

detain him until the drug dog arrived.

             Following      the    Supreme        Court's      decision     in    Terry    v.

Ohio, 392 U.S. 1 (1968), “the law has become well-established

that during a routine traffic stop, an officer may request a

driver’s license and vehicle registration, run a computer check,

and issue a citation,” United States v. Foreman, 369 F.3d 776,

781   (4th     Cir.   2004),      without        running       afoul   of    the       Fourth

Amendment.        “Any further investigative detention, however, is

beyond   the      scope    of   the    Terry      stop    and,    therefore,        illegal

unless the officer has a reasonable suspicion of other criminal

activity or the individual consents to the further detention.”

                                             6
Id.     The Supreme Court has held that a drug-dog sniff is not a

“search” as that term is used in the Fourth Amendment.                           United

States v. Place, 462 U.S. 696, 706-07 (1983).                            In order to

perform the sniff, however, “there must be a seizure of the

vehicle and, therefore, the person, requiring either consent to

be detained or reasonable suspicion.”                 Foreman, 369 F.3d at 781.

               Turning to Whitney’s first argument, we agree with the

district court that the initial traffic stop ended when Agent

Canady returned Whitney’s license.                    Under Florida v. Bostick,

501     U.S.    429    (1991),      a    police/citizen         encounter     is    not

consensual and triggers Fourth Amendment scrutiny if “the police

conduct would have communicated to a reasonable person that the

person    was    not   free    to       decline   the    officers’       requests    or

otherwise terminate the encounter.”                   Id. at 439.        This inquiry

is “an objective analysis of the totality of the circumstances.”

United States v. Meikle, 407 F.3d 670, 672 (4th Cir. 2005).

               In Meikle, we noted that “we have repeatedly found to

be     consensual      encounters”         traffic      stops      in     which     the

individual’s license and registration had been returned.                         Id. at

673.     For instance, in Meikle, the officer had returned Meikle’s

papers and shaken his hand, and Meikle, who was standing by the

police car, began walking back to his vehicle.                    The officer then

asked     if    they   could     speak      again,      and     Meikle    said      yes.

Eventually,       Meikle   consented        to    a    search    of     his   vehicle,

                                            7
revealing three kilograms of heroin.                      Id. at 671-72.        In finding

the search “purely consensual,” this Court noted that Meikle

“understood that he was free to leave,” in part because “[t]he

officer had . . . returned all of Meikle’s papers.”                            Id. at 673-

74.    See also United States v. Farrior, 535 F.3d 210, 219 (4th

Cir.   2008)     (noting       that    the    act    of    returning     a   license    and

registration         “strongly         indicates      that      the     encounter       was

consensual and that no seizure occurred within the meaning of

the Fourth Amendment”); United States v. Rusher, 966 F.2d 868,

872 (4th Cir. 1992) (upholding a search as consensual when the

officer issued a warning, returned Rusher’s driver’s license and

informed him that he was “free to go” before seeking consent to

search    his       vehicle,    even     though       driver    was     seated     in   the

officer’s patrol car at the time his license was returned and

the questioning began).

               Likewise, in United States v. Sullivan, 138 F.3d 126,

129 (4th Cir. 1998), the officer stopped Sullivan for driving

without    a    front    license        plate.        During     the    stop,     Sullivan

admitting      to    having     an     unpaid       ticket;    after     attempting      to

confirm    this      statement,        the    officer       eventually       returned   to

Sullivan’s car, handed back his license and registration, and

informed him to replace the license plate and take care of the

unpaid ticket.          Id. at 129.           The officer continued to believe

that     “something      else         [was]    wrong,”        and,     after     returning

                                              8
Sullivan’s papers, began asking him if he had anything illegal

in the vehicle.         Id.        Sullivan started acting nervous, and the

officer continued to repeat the question six times for roughly

one minute until Sullivan finally replied that he had a gun.

Id.     Reversing      the     district     court,    we     found    the     encounter

consensual.      Id. at 133-34.          In so concluding, this Court relied

on the fact that Sullivan “remained in his own car throughout

the   dialogue,”      and     that    the   officer    had    returned       Sullivan’s

license   and    registration,         “thus    ending      the    traffic       stop   and

affording Sullivan the right to depart.”                          Id. at 133.           That

Sullivan had not been told he was free to go “alone [was] not

dispositive,” particularly because Sullivan was not coerced or

physically touched or threatened during the encounter.                             Id. at

133-34.

              In light of this consistent precedent, the district

court   did     not   err     in     concluding   that      Whitney    consented         to

further questioning at the end of the traffic stop.                                First,

Whitney’s     license       and    registration      were    returned       to    him,    a

significant indication that he was free to go.                       Moreover, there

is no indication that Agent Canady threatened or made a show of

authority to prompt Whitney to exit the car.                      And, while Whitney

was asked to exit his vehicle, in Meikle and Rusher, we found

similar encounters to be consensual even though the drivers were

not in their cars at the time further questioning commenced.                             In

                                            9
sum, the totality of the circumstances indicates that Whitney

consented to exiting his car and continuing his conversation

with Agent Canady after Agent Canady concluded the traffic stop.

             In   the     alternative,         Whitney    argues       that,    once   he

refused      consent      to    search     his    car,         Agent   Canady      lacked

reasonable suspicion to detain Whitney until a drug dog arrived

on the scene.          In rejecting this argument, the district court

concluded that the large amount of cash in Whitney’s pockets, in

combination       with    his        nervous    behavior,        created       reasonable

articulable suspicion, and we agree.

             Under      the     Terry    standard,        an     officer    must     have

“reasonable       suspicion      that     criminal       activity      is   afoot”      to

perform a brief investigatory stop.                  Foreman, 369 F.3d at 781.

This standard “is not readily, or even usefully, reduced to a

neat   set   of   legal       rules,    but,    rather,    entails      common     sense,

nontechnical conceptions that deal with factual and practical

considerations of everyday life on which reasonable and prudent

persons, not legal technicians, act.”                Id.        Reasonable suspicion

“is a less demanding standard than probable cause and requires a

showing considerably less than preponderance of the evidence.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

             We have previously indicated that a motorist’s extreme

nervousness       could       help    provide    reasonable        suspicion.          See

Foreman, 369 F.3d at 785 (citing United States v. Lebrun, 261

                                           10
F.3d 731, 734 (8th Cir. 2001)).                  In addition, courts have found

that     carrying       large     sums     of        cash   can    create      reasonable

suspicion.       See, e.g., United States v. Chhien, 266 F.3d 1, 8-9

(1st    Cir.    2001)     (concluding      that       discovery    of     $2000    in    cash

during    traffic         stop    supported          determination        of   reasonable

suspicion and justified a brief period of further detention);

Conrod v. Davis, 120 F.3d 92, 97 (8th Cir. 1997) (concluding

that discovery of $6000 cash in individual’s pocket and $4000 in

suitcase furnished reasonable suspicion).

               Accordingly, given Whitney’s nervous demeanor and the

large    amount      of    cash    found        in    his   pockets,       Agent    Canady

possessed sufficient reasonable suspicion to detain Whitney for

a short period until the canine unit arrived.



                                           III.

               For   the     foregoing      reasons,         the    district       court's

judgment is affirmed.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the    Court    and       argument     would    not     aid    the

decisional process.

                                                                                   AFFIRMED




                                            11